UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2855 Campus Drive, Suite 300 San Mateo, CA SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way 401(k) Plan (Name of Plan) June 25, 2010 /s/ Benedict J. Bowler Benedict J. Bowler Chairman, Con-way Inc. Administrative Committee CON-WAY 401(k) PLAN Financial Statements and Supplemental Schedule December31, 2009 and 2008 (With Reports of Independent Registered Public Accounting Firms) CON-WAY 401(k) PLAN Table of Contents Page Page Reports of Independent Registered Public Accounting Firms 1-2 Financial Statements: Statements of Net Assets Available for Benefits – December31, 2009 and 2008 3 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2009 4 Notes to Financial Statements 5 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2009 10 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way 401(k) Plan We have audited the accompanying statement of net assets available for benefits of the Con-way 401(k) Plan (the “Plan”) as of December 31, 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009, and the changes in net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2009 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 25, 2010 1 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way 401(k) Plan We have audited the accompanying statement of net assets available for benefits of the Con-way 401(k) Plan as of December 31, 2008. This financial statement is the responsibility of the Plan’s management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of net assets available for benefits is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit of the statement of net assets available for benefits provides a reasonable basis for our opinion. In our opinion, the statement of net assets available for benefits referred to above presents fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Portland, Oregon June 25, 2010 2 CON-WAY 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments, at fair value: Shares in registered investment companies $ $ Common trust funds 5,816,680 4,874,728 Con-way Common Stock 1,873,547 1,022,044 Con-way Preferred Stock — 603,273 Total investments 38,401,558 30,866,195 Participant loans 1,627,812 1,413,797 Contributions receivable: Participants 44,432 38,030 Con-way — 288,027 Total contributions receivable 44,432 326,057 Net assets available for benefits $ $ See accompanying notes to financial statements. 3 CON-WAY 401(k) PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2009 Contributions: Participant contributions $ Con-way contributions 208,755 Rollover contributions 20,671 Total contributions 2,624,192 Allocation of preferred shares to participants at fair value 25,639 Investment income: Dividend and interest income 772,004 Net appreciation in fair value of investments 7,995,169 8,767,173 Distributions to participants ) Net increase 7,467,753 Net assets available for benefits, beginning of year 32,606,049 Net assets available for benefits, end of year $ See accompanying notes to financial statements. 4 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 Description of Plan The following description of the Con-way 401(k) Plan (thePlan), is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan provides eligible employees the opportunity to save for their retirement through the Plan’s profit-sharing, salary-deferral and stock-ownership features. The Plan is intended to qualify as a profit-sharing plan under Section401(a) of the Internal Revenue Code (theCode), with a salary-deferral feature qualified under Section401(k) of the Code and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price Trust Company (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). In August2007, Con-way acquired the outstanding common shares of Transportation Resources, Inc. (TRI). TRI is the holding company for Contract Freighters, Inc. and other affiliated companies (collectively, CFI). Con-way in September2007 integrated the Con-way Truckload business unit with the CFI business unit and in January2008 changed the name of the CFI business unit to Con-way Truckload. Effective January1, 2008, certain employees of the acquired truckload business became eligible for the Plan. (b) Eligibility Eligibility is restricted to employees of Con-way Truckload who are not sales managers, directors, vice presidents or the president. Employees are eligible to participate in the Plan if they are not covered by a collective bargaining agreement, are not a leased employee or are not a nonresident alien. There are no age requirements for eligibility. One year of service is required for participation. A supplemental employee must complete one year of service during which the employee works 1,000 hours. (c) Contributions Through the first quarter of 2009, Con-way made Matching contributions equal to 50% of the first seven percent of eligible compensation that participants contributed to the Plan. Matching contributions were invested in the same fund(s) that participants chose for their own employee contributions. Effective April 1, 2009, the Matching contribution was suspended. Also through the first quarter of 2009, participants who formerly participated in the Con-way Retirement Savings Plan (RSP) were awarded Con-way Preferred Stock (Preferred Stock) as a substitute for cash dividends used for debt service on the RSP debt. For 2009, these participants received Preferred Stock with a fair value of $25,639, as shown on the statement of changes in net assets available for benefits. In May 2009, Con-way exercised its right to redeem all shares of its 5 CON-WAY 401(k) PLAN Notes to Financial Statements December31, 2009 and 2008 Preferred Stock that were outstanding on June 30, 2009.Each share of Preferred Stock was converted into Common Stock at a rate equal to the number of shares of Common Stock that could be purchased for $152.10.Con-way paid the redemption price solely in shares of Common Stock.Accordingly, 16,843 shares of Common Stock were issued to the Plan to convert $573,569 or 3,771 shares of outstanding Preferred Stock.Also, on the redemption date, 716 shares of Common Stock were used to pay to the Plan the then-accrued $24,380 cash dividend on Preferred Stock. (d) Participant Accounts A separate account is maintained for each participant of the Plan. Allocations of net Plan earnings are based upon participant account balances. The benefits to which participants are entitled are the benefits that can be provided from participants’ vested accounts. (e) Vesting Participants are fully vested at all times in all employee contributions made to the Plan plus net earnings thereon. Matching contributions for employees of the acquired truckload business and employees of Con-way’s pre-acquisition truckload business with less than two years of service as of December 31, 2007 vest as follows: Less than two years —% Two years 20 Three years 40 Four years 60 Five years 80 Six or more years Employees of Con-way’s pre-acquisition truckload business with two or more years of service as of December31, 2007 vest in Matching contributions as follows: Less than two years —% Two years 40 Three years 60 Four years 80 Five or more years Forfeited balances are used to reduce future Con-way contributions. At December31, 2009, forfeitures totaling $113,000 were available to reduce future contributions. In 2009, Con-way contributions were reduced by $45,000 from forfeited nonvested accounts. (f) Participant Loans The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed 4-1/2years.
